Name: 95/444/EC: Commission Decision of 18 October 1995 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize the imports of certain products subject to Council Decision 92/118/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  health;  cooperation policy;  agricultural policy;  trade
 Date Published: 1995-10-28

 Avis juridique important|31995D044495/444/EC: Commission Decision of 18 October 1995 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize the imports of certain products subject to Council Decision 92/118/EEC Official Journal L 258 , 28/10/1995 P. 0067 - 0067COMMISSION DECISION of 18 October 1995 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize the imports of certain products subject to Council Decision 92/118/EEC (Text with EEA relevance) (95/444/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Commission Decision 95/339/EC (2), and in particular Article 10 thereof, Whereas Commission Decision 94/278/EC (3), last amended by Decision 95/134/EC (4), establishes a list of third countries from which the Member States authorize imports of certain products referred to in Directive 92/118/EEC; Whereas this list includes the list of countries from which Member States authorize the imports of gelatins for human consumption; Whereas, following the experience gained and pending the adoption of harmonized public health rules for the production of gelatins, the list of third countries from which Member States authorize the importation of gelatins intended for human consumption should be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Part XIII of the Annex to Decision 94/278/EC, the following lines are added: '(KR) The Republic of Korea (MY) Malaysia (PK) Pakistan (TW) Taiwan`. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 October 1995. For the Commission Franz FISCHLER Member of the Commission